Citation Nr: 1143171	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.  He also had numerous periods of active duty for training (ACDUTRA), including from July 11 to 23, 1976; July 16 to 30, 1977; January 11 to February 10, 1985; and June 16 to July 2, 1994.  His decorations include the Combat Action Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2002 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's claim for TDIU was denied in the May 2002 rating decision.  The issue was remanded by the Board to the agency of original jurisdiction (AOJ) for additional development in March 2010 and December 2010.  The issue has been recertified to the Board for appellate review.

By the August 2007 rating decision, the RO denied a petition to reopen a previously denied claim of service connection for a back disability (characterized as "back injury; spina bifida occulta").  The Board granted the petition to reopen the claim in the December 2010 Board decision and remanded the claim for additional development.  The requested development having been completed, the issue again is before the Board.

In addition, as noted in the December 2010 Board decision and remand, in a March 2009 statement, the Veteran requested to be re-examined in light of the new rating criteria for traumatic brain injuries (TBIs).  In this regard, effective October 23, 2008, VA amended the rating criteria for evaluating TBIs.  See 73 Fed. Reg. 54693-708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011) for residuals of traumatic brain injury (TBI)).  Veterans who have been rated by VA under the prior version of Diagnostic Code 8045 are permitted to request review of under the revised criteria irrespective of whether the disability has worsened since the last review or whether VA has received additional evidence.  See 73 Fed. Reg. at 54693.  The Board notes that the Veteran is service connected for a shrapnel fragment wound to the left side of the head.  As the claims file does not indicate that the AOJ has addressed this issue from the time of the December 2010 Board remand, the issue again is referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU prior to June 10, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's low back claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2007 and January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The January 2011 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  The Board notes that records from several private treatment providers have been associated with the claims file, to the extent available.  The Veteran has not otherwise indicated any records that he wanted VA to obtain or that he believed would be relevant to his claim.  Thus, the Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claim, which VA has not sought.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in January 2011.  The examiner concluded that it was less likely than not that the Veteran's current low back disability was related to his military service.  In reaching that decision, the examiner considered the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and a physical examination.  The examiner provided a sufficient rationale for the opinions expressed.  Based on the foregoing, the Board finds the January 2011 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the provision of the Veteran with the January 2011 VCAA notice letter, association of VA treatment records, association of private records from Presbyterian Hospital in Plano, Texas, association of the January 2011 VA examination report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its December 2010 remand directives with respect to the Veteran's low back claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2011).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2011).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the instant case, however, there is no presumed service connection because arthritis of the low back was not medically diagnosed within one year of discharge from active service and such presumption is not applicable to periods of ACDUTRA.  In addition, the claim file does not include a physical examination report at the onset of the Veteran's ACDUTRA period when he claims to have incurred a low back injury.  Thus, the presumption of soundness and presumption of aggravation are not for application in this situation where the claimed injury occurred during ACDUTRA and the evidence does not indicate that a medical examination was made at the start of the relevant period of ACDUTRA.  Therefore, the Board will consider the claim on a direct basis.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted in the introduction, the Veteran's personnel records document that he was awarded the Combat Action Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.  These awards are indicative of the Veteran's participation in combat with the enemy during the Vietnam War.  However, with respect to the claim of service connection for a back disability, the Veteran specifically contends that he has a back disability that is a result of military service during a period of ACDUTRA and not due to his combat service in Vietnam.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply to this particular claim.

In this case, the Veteran contends that he injured his back during a period of ACDUTRA from July 16 to July 30, 1977.  Specifically, the Veteran asserts that during this period he fell off a truck and landed on a toolbox, injuring his back.  He has reported ongoing back problems from that time.

The Veteran's service treatment records from his period of active service are negative for complaints of, treatment for, or a diagnosis of a back disability.

An April 1977 letter from the Louisiana Army National Guard ordered the Veteran to ACDUTRA for the period July 16, 1977, to July 30, 1977.  A Statement of Medical Examination and Duty Status, dated July 27, 1977, documents that the Veteran injured his back on July 18, 1977 in the line of duty.  The Veteran was performing maintenance on a truck in the field when he slipped off the truck and wrenched his back.  He was subsequently treated for trauma to the low back and for low back pain.  X-rays of the lumbar spine were normal except for spina bifida occulta involving the S-1 segment.  An entry from the primary care clinic included a diagnosis of myositis.  The Veteran was discharged to limited duty with no running, bending, or prolonged standing.

After his ACDUTRA service, the Veteran was seen by a private treatment provider for a spinal x-ray exam and a specific chiropractic spinal adjustment in August 1977.  The diagnosis was right sacro-iliac strain.  Subsequently, the Veteran sought treatment at the VA Hospital in Shreveport in December 1977 with a complaint of low back pain secondary to a fall six months earlier.  Diagnoses included recurrent low back strain and mechanical low back pain. In February 1978, the Veteran was also treated for low back pain since a fall one and a half years earlier. The impression at that time was low back syndrome.

Additional evidence shows that the Veteran was seen in May 1979 by a private physician for low backache.  There was questionable lumbar disc with sciatica.  In a November 1979 letter, the physician commented that the Veteran had low backache and numbness in the lumbar spine.  X-rays showed a partial spina bifida occulta involving the S1 segment.  The diagnosis was low back pain, probably postural with partial spina bifida occulta of S-1.  The physician noted that another doctor in Orthopaedics thought that there was no orthopedic cause for the Veteran's low back pain.

During treatment for obesity in January 1998, the Veteran reported a history of back problems.  In August 2000, an MRI was taken of the lumbar spine at the Shreveport VAMC.  The report noted that there was a little disc protrusion at L5-S1.  An August 2000 note from the urology clinic indicated that the MRI showed significant lesions of the lumbar spine.  A January 2001 SSA disability examination noted a history of chronic low back pain.  A May 2001 neurology study noted the Veteran's August 2000 MRI findings, but did not attribute any neurological complaints to the Veteran's back disability.  In March 2002, the Veteran underwent a general VA examination to address multiple disabilities.  Although no diagnosis was made concerning the back, it was noted that the Veteran had some complaints concerning joints in the low back.

A January 2005 MRI of the lumbar spine showed degenerative disc disease at L4-L5, to include borderline spinal stenosis.  A VA x-ray was taken of the Veteran's thoracic spine in July 2005.  The impression was mild degenerative changes and mild scoliosis.  In March 2006, the Veteran underwent another general VA examination.  Among the listed diagnoses was degenerative disc disease of the lumbar spine with spinal stenosis at L4-L5 and L5-S1.  At that examination, a history of an injury during "summer camp" in the 1980s was reported by the Veteran.  He stated that he fell off of a "deuce-and-a-half" and landed on his back on top of a toolbox.  Subsequent VA medical records show treatment for chronic low back pain.  A VA MRI taken in May 2006 revealed spondylosis of the lumbar spine.

A January 2007 discharge summary from Presbyterian Hospital showed a diagnosis of spinal stenosis and that the Veteran underwent a L4-L5 and L5-S1 posterior decompression and L4-L5 facet replacement with TFAS device.  In April 2007, a VA x-ray of the lumbar spine showed sclerotic facet degenerative changes and fusion of the lumbar spine.  Thereafter, the Veteran has sought intermittent treatment for low back problems and consistently noted onset of back symptoms years previously.  

Pursuant to the Board's December 2010 remand instructions, the Veteran was afforded a VA examination in January 2011.  The examiner noted review of the claims file.  The Veteran stated that he injured his back when he fell about 5 feet from a vehicle onto a tool box.  He indicated that the injury was to the L5-S1 disc and that he was offered surgery, but declined.  He stated that he continued working until 1995 and was intermittently treated for his back symptoms, but never required hospitalization.  The Veteran stated that he retired from the Army National Guard in 1995 because he was on light work duty and could not perform his regular duties without restriction.  He indicated that his diagnosis at the time of discharge was spondylosis, lumbar spondylolisthesis, and degenerative disc disease.  The Veteran claimed to have developed numbness in the lower extremities in 2005, that he was confined to a wheelchair in 2006, and underwent L4-L5 and L5-S1 posterior decompression and L4-L5 facet replacement with TFAS device.  Immediately thereafter the lower extremity numbness improved, but regressed about 2 years after the surgery.  Near contemporaneous x-rays from November 2010 showed internal fixation with no apparent change at L4-L5, but progressive narrowing of L2-L3 and L3-L4 and posterior subluxation at L3-L4.  A May 2010 MRI showed progression of collapsed disc space at L3-L4 with underlying moderate degree of central spinal canal stenosis and posterior fusion with spinal instrumentation at L4-L5 that appeared to be stable.  The examiner diagnosed lumbar spondylosis with degenerative disc disease and radiculitis, post laminectomy.  

The examiner also discussed the private treatment records in the claims file, including the January 2001 SSA examination wherein lumbar spine disease was not a diagnosed condition and the January 2007 Presbyterian Hospital surgery notes.  The examiner also noted the August 2000 MRI of the lumbar spine, the July 2005 x-ray of the thoracic spine, the May 2006 MRI of the lumbar spine, the April 2007 x-ray of the lumbar spine, a May 2010 CT scan of the lumbar spine, a November 2010 cervical spine x-ray, a November 2010 thoracic spine x-ray, and a November 2010 lumbar spine x-ray.  Based on the foregoing, the examiner concluded that it was less likely as not that the Veteran's lumbar spondylosis with degenerative disc disease and radiculitis, post laminectomy, was caused by or a result of his in-service back injury.  The rationale for the opinion was that while the service treatment records showed occasional back complaints, the conditions were treated and were transitory.  From 2000, however, radiographic studies showed progressive degenerative disc disease involving not only the lumbar spine, but also the thoracic and cervical.  This degeneration did not appear to be traumatic in nature, as it was not limited to the "injured" lumbar spine but was throughout the spine.  As such, the examiner concluded that the current back symptomatology was related to spondylosis, degenerative disc disease, and post-operative surgical changes.  Moreover, the examiner opined that the degenerative changes were the normal result of the aging process, rather than a back injury or aggravation; that aging was the primary cause of the Veteran's spondylosis and arthritis.  The examiner cited to multiple sources in support of the proposition that the changes of the spine were most likely the result of the normal aging process.

Thus, the evidence of record reflects that the Veteran does have a current diagnosis of lumbar spondylosis with degenerative disc disease and radiculitis, post laminectomy.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current low back disability was incurred in or aggravated by his military service.  

In that regard, the Board finds the January 2011 VA medical opinion to be credible, competent, and probative.  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's low back disabilities were not caused by or a result of his military service, to include the 1977 injury.  Further, a complete and thorough rationale is provided for the opinion rendered.  The examiner's conclusion is fully explained and consistent with the credible evidence of record.  The examiner clearly stated that the most likely cause of the Veteran's current low back disability was due to the normal aging process, as evidenced by the temporary nature of his complaints at the time of service and the diagnostic evidence from 2000 showing degenerative changes throughout the spine that did not support the conclusion that any lumbar degenerative changes were due to the 1977 injury.  The examiner also cited multiple sources in support of the conclusion that the normal aging process was the most likely cause of the Veteran's current lumbar spine disability.  As such, the VA examiner did discuss and conclude that the Veteran's current low back disabilities were not caused or aggravated by his military service.

The Board has considered the Veteran's assertions that his current low back disability was caused by his 1977 fall during ACDUTRA.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of low back pain, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of his subsequently diagnosed low back disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds the Veteran's assertions particularly problematic in light of the contemporaneous x-rays that failed to show any evidence of trauma to the lumbar spine and no abnormalities other than spina bifida occulta at S1, discussed in more detail below.  Moreover, additional x-ray evidence May 1979 again showed no evidence of trauma to the lumbar spine.  The first diagnostic evidence of lumbar disability was more than 20 years after service.  Thus, the Board ultimately places far more probative weight on the opinions of the January 2011 VA examiner, who considered the Veteran's lay report, but based on a complete review of the claims file and medical records concluded that his low back disability was not caused by the Veteran's 1977 fall, but most likely as the result of the normal aging process.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered the July 1977 and May 1979 x-rays showing spina bifida occulta at S1, as well as the August 1977 record diagnosing right sacro-iliac strain.  The Board notes that congenital or developmental defects, including spina bifida occulta, are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

In this case, there is no lay or medical evidence indicating that the Veteran's preexisting congenital spina bifida occulta was subject to a superimposed injury as a result of the Veteran's 1977 fall.  Indeed, the May 1979 private treatment provider specifically noted x-ray evidence of spina bifida occulta at S1, yet concluded that the Veteran's low back pain was most likely due to postural problems, rather than orthopedic abnormality or congenital defect.  No medical provider has opined to the contrary, nor has the Veteran or other lay person raised such a claim.  While the Veteran had a right sacro-iliac strain August 1977, this clearly was an acute problem as it was never noted again by any of the Veteran's treatment providers.  As such, there is no evidence to suggest an injury superimposed on the Veteran's preexisting spina bifida occulta.

In summary, the Board concludes that the most competent evidence of record indicates that the most likely cause of the Veteran's current low back disability is the normal aging process and that it is less likely as not due to the 1977 in-service fall.  As noted, no medical professional has attributed the Veteran's current low back disabilities to his military service; indeed, the only competent medical opinion of record concludes that such a link was less likely than not.  While the Board acknowledges the Veteran's assertions of ongoing back problems from service, the Board finds that the contemporaneous and post-service x-rays showing no evidence of lumbar spine trauma or degenerative changes and the VA examiner's clear and thorough rationale for the opinion provided substantially outweighs the Veteran's contentions.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability, to include lumbar spondylosis with degenerative disc disease and radiculitis, post laminectomy, is denied.


REMAND

As noted above, the issue of entitlement to a TDIU prior to June 10, 2005 was remanded by the Board for additional development in March 2010 and December 2010.  Specifically, the Board remanded the claim in March 2010 for a VA medical opinion.  A physician was to review the evidence in the claims file and provide an opinion as to whether the cumulative effect of the Veteran's service-connected disabilities prior to June 10, 2005, was of such nature as to result in occupational impairments which might preclude employment consistent with his education and occupational experience.  If the reviewing physician concluded that the Veteran's service-connected disabilities precluded the Veteran from securing and following substantially gainful employment prior to June 10, 2005, then the physician was to identify, to the extent possible, the time frame during which such employment was precluded.

In October 2010, the Veteran argued that while a July 2010 VA medical opinion report was provided pursuant to the Board's March 2010 remand, the opinion did not comply with the Board's remand directives.  Specifically, the Veteran contended that although the VA reviewing physician addressed the effects of each of the Veteran's service-connected disabilities, the physician did not provide an opinion as to their cumulative effect on the Veteran's employability.  Instead, an opinion was provided for each disability individually.

The December 2010 Board remand concurred with the Veteran's assessment that the TDIU claim must be remanded again in order to comply with the directives of the March 2010 Board remand, as the July 30, 2010 VA opinion did not include a discussion of the cumulative effect of the Veteran's service-connected disabilities on his employability prior to June 10, 2005.  The December 2010 remand directed that the claims file must again be forwarded to a VA physician for such an opinion.

The Board finds that the December 2010 Board remand directives were not met.  The claims file does not indicate that an additional opinion was requested or obtained by the AOJ.  In that regard, the Board notes that a September 2011 supplemental statement of the case (SSOC) indicated that there was a July 30, 2011 VA examination report of record.  The claims file does not contain such a report.  The SSOC observed that the "July 30, 2011" examination report had been previously reviewed and noted in a September 11, 2010 SSOC, which obviously could not have occurred if the examination report had been generated in 2011.  It is clear from the context that the SSOC was referring to the July 30, 2010 VA examination report, which the December 2010 Board remand found inadequate. 

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

As the directives of the March 2010 and December 2010 Board remands have not been complied with regarding the Veteran's TDIU claim, an additional remand is required to obtain a physician's opinion as to the cumulative effect of the Veteran's service-connected disabilities on the Veteran's employability prior to July 10, 2005.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA physician for a medical opinion in connection with the claim for a TDIU.  The reviewing physician must be provided with the entire claims file, including a copy of the remand.  The opinion should reflect that a review of the claims file was completed.  A detailed rationale, including pertinent findings from the record, should be provided for all opinions.  After reviewing the record, the reviewing VA physician should answer the following questions:

(a) Whether the cumulative effect of the Veteran's service-connected disabilities prior to June 10, 2005, was of such nature as to result in occupational impairments which might preclude employment consistent with his education and occupational experience (high school graduate and heavy diesel mechanic).  In providing an opinion, the examiner should discuss what functional limitations the Veteran experienced as a result of his service-connected disabilities and what impact, if any, these had on his occupational functioning prior to June 10, 2005.

(b) If the reviewing physician concludes that service-connected disabilities precluded the Veteran from securing and following substantially gainful employment prior to June 10, 2005, then the physician should identify, to the extent possible, the time frame(s) during which such employment was precluded.

***Please note that prior to June 10, 2005, the Veteran was in receipt of service connection for the following disabilities: (1) photodermatitis; (2) migraine headaches secondary to a left temple wound; (3) exercise-induced asthma; (4) type II diabetes mellitus with noncritical coronary artery disease; (5) left urethral calculus; (6) residual scarring of the right ear due to retroauricular cyst; (7) peripheral neuropathy of the bilateral upper extremities; (8) peripheral neuropathy of the bilateral lower extremities; (9) residuals of a shell fragment wound to the left head; (10) residual scarring of a laceration of the right index finger; and (11) residuals of otitis externa of the right ear.

2.  After the requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned for corrective action.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


